     CASE 0:20-cv-01205-ECT-TNL Document 51 Filed 06/22/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

LEAGUE OF WOMEN VOTERS OF
MINNESOTA EDUCATION FUND
and VIVIAN LATIMER TANNIEHILL,
                        Plaintiffs,

v.                                                Case No. 0:20-cv-01205-ECT-TNL

STEVE SIMON, in his official capacity
as Secretary of State of Minnesota,
                                 Defendant,
DONALD J. TRUMP FOR
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE, and
REPUBLICAN PARTY OF
MINNESOTA,
         [Proposed] Intervenor-Defendants.

             [PROPOSED] INTERVENOR-DEFENDANTS’
          OPPOSITION TO PLAINTIFFS’ ABEYANCE REQUEST
      Plaintiffs’ letter (Doc. 44) confirms what Proposed Intervenor-Defendants

advised the Court on Saturday: the proposed consent decree is collusive, unfair, and

unreasonable. Now that an actual adversary has shown up, Plaintiffs want this Court

to abey a fairness hearing that they asked for on a proposed consent decree that they

submitted. Why? Because a similar consent decree was filed in state court a week ago,

they say. But Plaintiffs advised the Court of that same consent decree five days ago

and still wanted to press forward with a fairness hearing. That Plaintiffs changed their

mind only after an actual adversary entered this case is telling. It admits that

something is badly wrong with this consent decree. And it’s untenable. With voting


                                              1
      CASE 0:20-cv-01205-ECT-TNL Document 51 Filed 06/22/20 Page 2 of 5



set to start in a matter of days, there is no time to wait on parallel state-court

proceedings that this Court cannot control.

       This Court should do what the parties initially asked: conduct the fairness

hearing and rule on the proposed consent decree.

       1.     Plaintiffs filed their proposed consent decree last Tuesday, June 16. See

Doc. 24. This Court immediately scheduled a fairness hearing for June 18. See Doc.

26.

       2.     The same day that Plaintiffs filed their proposed decree, Democrat-

backed plaintiffs filed a proposed consent decree in a similar case in state court. See

Doc. 28-1 at 13. Without a fairness hearing (state courts do not scrutinize consent

decrees like federal courts do), the state court signed the decree one day later. See Doc.

28-1 at 14.

       3.     Plaintiffs quickly alerted this Court to the state decree, and continued to

press for a fairness hearing on their proposed consent decree. See Doc. 28. No party

asked this Court to cancel the fairness hearing, or to hold it in abeyance, in light of the

state decree. In fact, when Proposed Intervenor-Defendants asked the parties to

consent to a brief continuance, the parties refused. See Doc. 31. In other words, even

though they knew about the state decree, the parties wanted this Court to move

forward, hold the fairness hearing, and enter a decree in this case as well.

       4.     This Court postponed the hearing, however, and Proposed Intervenor-

Defendants filed their opposition to the proposed consent decree. See Docs. 33, 41.

                                            2
       CASE 0:20-cv-01205-ECT-TNL Document 51 Filed 06/22/20 Page 3 of 5



Now, all of a sudden, Plaintiffs want to hold this case in abeyance in light of the state

decree. See Doc. 44. Plaintiffs alerted Proposed Intervenor-Defendants to their change

of heart this morning—the day their briefs in support of their proposed decree were

due.

       5.     This strategic maneuvering is disappointing. It reveals Plaintiffs’ lack of

confidence in their ability to persuade this Court that their consent decree is fair,

adequate, and reasonable. The fact that Plaintiffs want this case to move forward

when no one’s opposing them, but want it to stop in its tracks when opponents arrive,

confirms that the consent decree is anything but the product of above-board, arm’s-

length bargaining.

       6.     Plaintiffs’ proposal also makes no sense. As they admit, the state decree

is not final and, thus, does not moot this case. See Doc. 45 at 20-21. And Plaintiffs still

want this Court to “approve the Proposed Consent Decree.” Doc. 45 at 3. But time is

short—voting begins on June 26, and the primary will be held on August 11. If this

Court waits to see what the state court does, instead of resolving the decree in front

of it, it risks having to conduct a hearing and issue a decision on an even shorter

timeline—and totally denying the losing side the right to appeal. That is not orderly,

fair, efficient, or conducive to sound decision-making. Cf. Doc. 48 at 16 (conceding

that late-filed decrees “d[o] not give the judge ‘time to think’”).

       7.     Plaintiffs and Defendant also invoke the prospect of this Court

“abstaining” in favor of the state-court litigation. See Doc. 45 at 21 & n.10; Doc. 46 at

                                             3
      CASE 0:20-cv-01205-ECT-TNL Document 51 Filed 06/22/20 Page 4 of 5



11-14. But it was Plaintiffs who filed this case in federal court, and it was the parties who

asked this Court to approve their proposed consent decree. Parties who “expressly

urge[] … the District Court to proceed to an adjudication,” or who “voluntarily

submit to federal jurisdiction,” cannot ask for abstention. Ohio Civil Rights Comm’n v.

Dayton Christian Sch., Inc., 477 U.S. 619, 626 (1986). Nor could this Court decline its

“‘virtually unflagging obligation’” to exercise jurisdiction in favor of a state case that

involves different parties, different claims, and no greater convenience to the parties.

See Federated Rural Elec. Ins. Corp. v. Ark. Elec. Cooperatives, Inc., 48 F.3d 294, 297-300

(8th Cir. 1995); Black Sea Inv., Ltd. v. United Heritage Corp., 204 F.3d 647, 650-51 (5th

Cir. 2000).

                                   *      *       *     *
       This Court should proceed with tomorrow’s fairness hearing.




                                              4
     CASE 0:20-cv-01205-ECT-TNL Document 51 Filed 06/22/20 Page 5 of 5




Dated: June 22, 2020                             Respectfully submitted,

                                                  /s/ Cameron T. Norris     T
                                                 Thomas R. McCarthy (pro hac vice)
                                                 Cameron T. Norris (pro hac vice)
Richard G. Morgan                                Jeffrey M. Harris
LEWIS BRISBOIS                                   CONSOVOY MCCARTHY PLLC
90 South 7th Street                              1600 Wilson Blvd., Ste. 700
Suite 2800                                       Arlington, VA 22209
Minneapolis, MN 55402                            (703) 243-9423
612-428-5000                                     cam@consovoymccarthy.com
612-428-5001 (fax)
richard.morgan@lewisbrisbois.com                 Patrick Strawbridge
                                                 CONSOVOY MCCARTHY PLLC
                                                 Ten Post Office Square
                                                 8th Floor South PMB #706
                                                 Boston, MA 02109

       Counsel for Proposed Intervenor-Defendants Donald J. Trump for President, Inc.,
           Republican National Committee, and Republican Party of Minnesota




                                             5
